Citation Nr: 1712920	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee retropatellar pain syndrome.

4.  Entitlement to an evaluation in excess of 10 percent prior to April 26, 2016, for left lower extremity radiculopathy with left great toe tingling and numbness.

5.  Entitlement to an initial evaluation in excess of 20 percent for severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder.

6.  Entitlement to an initial evaluation in excess of 10 percent prior to February 9, 2010, and an evaluation in excess of 20 percent beginning April 1, 2010, for status post revision L4-L5 diskectomy and right L5-S1 diskectomy.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to October 2006, to include service in Southwest Asia.  His decorations include a combat action badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded by the Board in May 2012.

A September 2014 rating decision decreased the Veteran's evaluation for a back disability to 10 percent, effective August 11, 2014; however, an April 2016 rating decision increased the evaluation to 20 percent, effective August 11, 2014.  Additionally, the April 2016 rating decision increased the evaluation for left lower extremity radiculopathy with great toe numbness and tingling to 20 percent, effective April 26, 2016.  In a May 2016 statement, the Veteran indicated he was satisfied with the 20 percent evaluation for left lower extremity radiculopathy and only disagreed with the 10 percent evaluation prior to April 26, 2016.  As such, the Board has limited issue on appeal and recharacterized the claim as reflected above.

The issues of entitlement to an initial evaluation in excess of 10 percent prior to February 9, 2010, and an evaluation in excess of 20 percent beginning April 1, 2010, for a back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a current psychiatric disorder, to include PTSD, that was incurred in active service; any psychiatric disorder present during the period of the claim was not etiologically related to military service.

2.  Throughout the appeal period, the Veteran's right and left knee disabilities have been manifested by painful motion; flexion has not been limited to less than 45 degrees and the disabilities have not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, frequent episodes of locking, pain, and effusion into the joint, or occasional incapacitating exacerbations.

3.  Prior to April 26, 2016, the Veteran's left lower extremity radiculopathy with great toe numbness and tingling was manifested by no more than mild incomplete paralysis of the external popliteal nerve.

4.  Throughout the appeal period, the Veteran's severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder has been manifested by no more than frequent attacks of colic requiring catheter draining; the preponderance of the evidence weighs against a finding that the Veteran has renal dysfunction, edema, a diagnosis of hypertension, or impaired kidney function and infection.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263 (2016).

4.  Prior to April 26, 2016, the criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy with great toe numbness and tingling have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

5.  The criteria for an initial evaluation in excess of 20 percent for severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by November 2006 and July 2009 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

The Veteran underwent multiple VA examinations in February 2007, October 2007, November 2009, April 2011, April 2013, August 2014, and April 2016 in response to his psychiatric disorder, bilateral knees, left lower extremity radiculopathy, and genitourinary system claims.  Upon review, the Board finds the VA examinations and opinions are adequate for adjudication purposes because the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated and addressed all applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as private medical records were requested and associated with the claims file and adequate VA mental disorder and spine examinations and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Service connection for a psychiatric disorder 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a psychiatric disorder, claimed as PTSD, related to active service.  The Board finds service connection for a psychiatric disorder is not warranted because the probative evidence of record is against a finding that the Veteran had a psychiatric disorder during the period of the claim that was related to active service.  

Service treatment records reflect a normal pre-deployment mental health screening in June 2004 and the Veteran reported no psychiatric symptoms on a May 2005 post-deployment health assessment.  At separation, the Veteran was noted to have a normal psychiatric examination.  He denied having had any nervous trouble, frequent trouble sleeping, depression or excessive worry, evaluation or treatment for a mental condition, or attempted suicide.  

As an initial matter, the Board finds that the Veteran has not had a diagnosis of PTSD during the period of the claim.  In that regard, the Board notes that the medical evidence of record consistently determined that the Veteran did not meet the full criteria for PTSD even though he experienced some PTSD symptoms.  See 38 C.F.R. § 4.125(a).  Specifically, the examiner who provided the February 2007 and April 2011 medical opinions concluded that the Veteran did not meet full symptom criteria for PTSD although he met stressor criteria based on combat experiences in Iraq; the examiner explained in the April 2011 examination that the Veteran lacked a sufficient number of symptoms of sufficient frequency and severity.  He reported infrequent nightmares not related to trauma and mild vigilance that lacked significant intrusive memories of war-time events or triggers and did not describe a significant hyperstartle response.  An August 2011 VA treatment provider administered psychiatric tests and found no diagnosis of PTSD was warranted and an April 2016 examiner concluded that the Veteran did not have PTSD, as his only reported symptom was occasionally hitting his wife in his sleep.  Therefore, service connection for PTSD is not warranted.  See 38 C.F.R. §§ 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also finds the preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder other than PTSD related to active service.  The post-service medical records indicate psychiatric treatment for depression and an adjustment disorder with anxiety that have been variously attributed to stressful incidents in the Veteran's post-service occupation, marriage, and finances.

In accordance with the May 2012 remand, an April 2016 examination and medical opinion declining to diagnose a current psychiatric disorder and determining that prior psychiatric diagnoses were less likely as not related to the Veteran's active service were obtained that the Board finds to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA clinical psychologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the prior VA examination reports, relevant medical records, and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's depression and anxiety during the period of the claim were due to stress over finances and job loss and found no evidence of a current psychiatric disorder that was related to service.  

The examiner explained that the diagnosed psychiatric disorders were temporary in nature and most likely due to adjustment from job loss.  The examiner noted that the transition from physical to a stationary employment coincided with the dissipation of mental health symptoms.  The Board finds the opinion consistent with the other evidence of record, to include 2009 VA treatment records diagnosing adjustment disorder with anxiety that was contemporaneously attributed to feelings of stress due to being temporarily unemployed, anticipation of an upcoming marriage, and feeling unaccomplished, with treatment terminating after three sessions due to no new symptoms or emotional distress.  Further, an August 2011 treatment record found moderate depression due to loss of jobs but noted the Veteran had excellent coping skills and support and was stable at a follow-up appointment.

The Board acknowledges the Veteran's lay statements that he has a psychiatric disability related to stressful incidents in active service.  Although the Veteran may sincerely believe that he has a psychiatric disorder, variously diagnosed as adjustment disorder and depression that may include some symptoms of PTSD, related to service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-56. 

III. Increased rating claims

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

For an increased rating claim, the primary concern is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  



III.A. Bilateral knees

In a January 2007 rating decision, the Veteran was granted service connection for right and left retropatellar pain syndrome, each rated as noncompensable, effective October 31, 2006.  The Veteran disagreed and the evaluations were increased to 10 percent disabling in a January 2008 rating decision.  

For the reasons explained below, the Board has determined that initial evaluations in excess of 10 percent are not warranted for the Veteran's right and left knee disabilities.   

The Veteran's knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  The rating criteria direct tenosynovitis be rated as degenerative arthritis under Diagnostic Code 5003.  

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider the knees to be major joints.  38 C.F.R. § 4.45(f) (2016).

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect the anatomical damage and functional loss with respect to normal working movements of the body due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  Weakness is as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  Id.  

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  The Court concluded that 38 C.F.R. § 4.59 requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent are not met for the Veteran's right or left knee disabilities.  

The evidence shows that the knee disabilities have not been manifested by more than pain on motion during the period of the appeal.  The preponderance of the evidence does not demonstrate, and the Veteran does not contend, that the bilateral knee disabilities resulted in occasional incapacitating exacerbations to warrant a higher evaluation under Diagnostic Code 5003.  The Board notes that although Diagnostic Code 5003 does not define "incapacitating exacerbation," the analogous term, "incapacitating episode," is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354, Note 2.  Although the Veteran has reported flare-ups of pain, stiffness, and weakness that cause him to stop what he was doing for up to 30 minutes, there is no indication that his knee symptoms required prescribed bed rest and treatment by a physician.  See April 2011 VA Joints Examination.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5003.

When considering range of motion findings, a separate or higher rating is also not warranted.  Extension of both knees has been normal throughout the course of the appeal and there is no evidence demonstrating that pain has resulted in limitation of flexion to less than 45 degrees.  The February 2007 examiner found no limitation of motion of the bilateral knees and an April 2011 VA examination reported flexion to 140 degrees, bilaterally and no objective evidence of pain on motion.  Range of motion did not change after repetition.  

The Board has considered the Veteran's complaints of pain, flare ups, and periodic giving way of the bilateral knees.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206-07.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as limitation of extension to 10 degrees or limitation of flexion to 45 degrees, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Board notes that the April 2011 examiner reported normal gait with no evidence of abnormal weight-bearing, flare-ups were alleviated by sitting, and that there were no significant effects of the bilateral knee disabilities on usual occupation or daily activities.  Even when considering the consistent complaints of pain, the criteria for the higher rating based on the Veteran's range of motion are not met and he has been compensated for painful motion in the 10 percent evaluations.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  As the Veteran is already receiving 10 percent ratings based on painful motion of the bilateral knees, a separate rating based on arthritis of the knees with limited motion would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered whether there is any other basis for granting a higher or separate rating but has found none.  In particular, although the Veteran reported giving way of the knees, there were no clinical findings of bilateral knee instability to warrant a higher evaluation or a separate rating for additional disabling symptomatology under Diagnostic Code 5257.  An April 2009 VA treatment record noted tenderness and grinding of the patella with no ligamentous instability and normal gait, muscle strength, and reflexes and a June 2009 VA treatment record noted one episode of right knee locking when bending.  The April 2011 examiner found no bilateral knee instability and noted the Veteran was able to achieve full squat with no effusion, redness, or lateral instability in either knee.  Additionally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Codes 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable.  Finally, the Board notes that the Veteran underwent a right knee arthroscopic surgery in January 2008, but there is no indication that he required at least 30 days convalescence; a follow-up VA medical record reported well-healed knees with no effusion and only provided an impression of bilateral knee pain.

The Board has considered whether these claims should be referred for extra-schedular consideration, but finds the manifestations of the service-connected bilateral knee disabilities detailed above are fully accounted for by the rating criteria and 38 C.F.R. § 4.40, 4.45, 4.59.  See 38 C.F.R. § 4.59.  The Board has therefore determined that referral of this case for extra-schedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.B. Left lower extremity radiculopathy with great toe numbness and tingling

Service connection for left lower extremity radiculopathy with great toe numbness and tingling was granted in a January 2008 rating decision and assigned a 10 percent evaluation, effective October 31, 2006.  In November 2009, the Veteran reported that his back pain had worsened and included radiating pain down the bilateral legs and numbness in the feet.  In June 2012, the Veteran contended that his service-connected left great toe disability warranted a higher evaluation because the symptoms worsened to include pain and burning sensations that precluded walking and affected his ability to perform daily activities.  As noted above, the period on appeal is limited to whether the criteria for an evaluation in excess of 10 percent are met prior to April 26, 2016.

The Veteran's left lower extremity radiculopathy with great toe numbness and tingling is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for diseases of the external popliteal nerve (common peroneal).

The rating criteria provide a 10 percent evaluation for mild incomplete paralysis; a 20 percent evaluation for moderate incomplete paralysis; and a 30 percent evaluation for severe incomplete paralysis.  A 40 percent evaluation is warranted for complete paralysis of the external popliteal nerve with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of the toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in the diagnostic codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2016).

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent under Diagnostic Code 8521 are not met prior to April 26, 2016.  The preponderance of the evidence does not support a finding that the Veteran has had moderate incomplete paralysis of the external popliteal nerve or left lower extremity.  Rather, the Veteran's left lower extremity radiculopathy has consistently been described, at most, as mild.

The Veteran's VA examinations document reports of left toe numbness, tingling, and pain, but do not note any significant organic changes to the left lower extremity, such as muscle atrophy.  At the October 2007 examination the Veteran reported intermittent pain and tingling in the legs.  Examination revealed no motor loss, normal reflexes, and sensory loss described as decreased sensation to the medial great toes on the left.  The examiner noted a normal neurological examination and no significant effects on occupation or daily activities.  On examination in November 2009, strength, reflexes, and sensory examination were normal for the left lower extremity.  The August 2014 VA examinations found normal muscle strength, sensory function, and deep tendon reflexes.  Further, the August 2014 examiner noted mild symptoms of paresthesias and opined that nerve impairment of the left lower extremity was characterized as mild incomplete paralysis of the left sciatic nerve.  The Board finds the August 2014 examiner's report consistent with other evidence of record indicating the Veteran's symptoms were wholly sensory during the period on appeal.  In January 2015, a VA podiatrist assessed plantar fasciitis and radiculopathy for symptoms of ongoing numbness, tingling, tenderness, and pain in the left foot, with palpable pulses, intact light touch sensation, normal muscle strength, full range of motion, and no edema or erythema.  Although an April 2013 examination noted decreased sensory function at the left ankle and foot, the left lower extremity was found to have normal muscle strength and reflexes and the examiner opined that the Veteran's symptomatology was attributed to compression or ischemia of the plantar nerve that was not related to radicular pain originating from the low back area.  At no time has any VA examiner or treating medical professional described the Veteran's left lower extremity radiculopathy as "moderate" or indicated that the symptoms had a moderate impact on his ability to function.  

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred for extra-schedular consideration, but finds the manifestations of the service-connected left lower extremity radiculopathy with great toe numbness and tingling, as discussed above, are less than those contemplated by the schedular criteria for a rating in excess of 10 percent.  Moreover, there is no evidence of record or allegation indicating that the Veteran has any other symptoms that are not contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  See Thun v. Peake, 22 Vet. App. at 115.  The Board notes that the issue of whether the Veteran is precluded from obtaining or maintaining gainful employment, in part, due to left lower extremity symptomatology, is addressed in the remand below.

III.C. Hydronephrosis with moderate right hydroureter

The Veteran initially disagreed with a January 2007 rating decision that denied service connection for a right ureteral obstruction.  A January 2008 rating decision granted service connection for severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder and assigned a 20 percent evaluation, effective October 31, 2006. 

The Veteran seeks a rating in excess of 20 percent for severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder. 

Hydronephrosis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7509.  The rating criteria provide a 10 percent evaluation for only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2016).

The Board notes that the Veteran's right hydronephrosis is characterized as severe and that the rating criteria also direct hydronephrosis can be rated as renal dysfunction in such instance.  

The criteria for renal dysfunction provide a 30 percent evaluation for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.  An 80 percent evaluation contemplates persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for regular dialysis or precluding more than sedentary activity for one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

After careful review of the evidence, the Board finds that the criteria for a rating in excess of 20 percent under Diagnostic Code 7509 are not met.  The Veteran's symptoms of frequent right flank pain more nearly approximate the criteria for a 20 percent evaluation because the preponderance of the evidence does not support a finding that the Veteran's frequent attacks of colic result in infection (pyonephrosis), impaired kidney function.  See 38 C.F.R. § 4.7.  Notably, August 2008 private treatment records note surgical intervention for right-sided flank pain that occurred most often in the morning, with no hematuria infection.  A March 2011 ultrasound report indicated mild hydronephrosis on the right, minimal caliectasis of the left kidney with extrarenal pelvis, no stones or mass or perinephric fluid collection in either kidney.  A May 2014 VA treatment record noted right hydronephrosis was currently asymptomatic with occasional mild right flank pain and no evidence of complete or total post-nephric obstruction in either kidney.

Moreover, the evidence does not indicate that the Veteran's disability has been manifested by renal dysfunction with constant or recurring albumin with hyaline and granular casts or red blood cells.  The October 2007 and April 2011 VA examiners found no clinical evidence of abnormal renal function or significant effects of this disability on occupation or daily activities.  An October 2009 VA magnetic resonance imaging (MRI) report noted no evidence of hydroureter or renal atrophy.  VA laboratory reports dated from March 2014 to October 2015 indicated normal BUN and creatinine results.  In response to the May 2012 remand, private medical records were associated with the record that indicated the Veteran received treatment for right side hydroureteronephrosis and left hydronephrosis with no swelling, hematuria, melena, dysuria, or urethral discharge.  Additionally, no examination or treatment record evidences that the Veteran has transient or slight edema or a diagnosis of hypertension.  Specifically, the October 2007 examiner found no clinical evidence of hypertension and the April 2011 VA examiner noted normal renal function with no peripheral edema.  

The Board has considered whether there is any other schedular basis for granting a rating in excess of 20 percent but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent is not warranted for any portion of the rating period.

Finally, the Board considered whether this claim should be referred for extra-schedular consideration, but finds the manifestations of the service-connected severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder, as discussed above, are fully contemplated by the rating criteria.  Notably, this disability is primarily manifested by flank pain (colic) which is considered by the corresponding diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7509.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  See Thun v. Peake, 22 Vet. App. at 115. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

An initial rating in excess of 10 percent for right knee retropatellar pain syndrome is denied.

An initial rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.

An evaluation in excess of 10 percent for left lower extremity radiculopathy with great toe numbness and tingling prior to April 26, 2016, is denied.

An initial rating in excess of 20 percent for severe right and moderate left hydronephrosis with moderate right hydroureter up to the urinary bladder is denied.


REMAND

While further delay is regrettable, additional development is warranted before the remaining claims on appeal may be decided. 

After the issuance of the April 2016 supplemental statement of the case (SSOC), a March 2017 VA thoracolumbar spine disability benefits questionnaire was added to the claims file.  Accordingly, the issue of entitlement to an initial evaluation in excess of 10 percent prior to February 9, 2010, and an evaluation in excess of 20 percent beginning April 1, 2010, for a back disability must be remanded so that an SSOC addressing the additional evidence may be issued.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2016).

In addition, the Board found that the issue of entitlement to a TDIU had been raised in the May 2012 remand.  See Rice v. Shinseki, 22 Vet. App. at 453-54.  The Veteran asserts that he is unemployable due to leg and back pain.  Since the claim for an increased evaluation of the Veteran's back disability may impact his combined total disability rating, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature and remand is required pending resolution of the intertwined claims.

As the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).  The Veteran should also be asked to complete a VA Form 21-8940.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VA Form 21-8940 and ask him to complete and submit the form detailing his educational and occupational history.  	

2.	Obtain updated VA treatment records dating since October 2015.

3.	After completing the requested action, and any additional action deemed warranted, the agency of original jurisdiction (AOJ) should readjudicate the claims of entitlement to an initial evaluation in excess of 10 percent prior to February 9, 2010, and an evaluation in excess of 20 percent beginning April 1, 2010, for a status post revision L4-L5 diskectomy and L5-S1 diskectomy and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC considering the updated evidence of record, to include the March 2017 VA back disability benefits questionnaire and any additional relevant records associated with the claims file.  The Veteran and his representative should be provided an opportunity to respond thereto and the case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


